Citation Nr: 1618030	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  04-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of the right lower extremity, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety, and memory loss, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issue of entitlement to service connection for thrombophlebitis of the right lower extremity was remanded by the Board in January 2015.  Jurisdiction of the case lies with the VA RO in Oklahoma City, Oklahoma.

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In a January 2015 decision, the Board denied entitlement to service connection for a psychiatric disability, to include depression, anxiety, and memory loss.  The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) that was filed by the Veteran's attorney and a representative from VA's Office of General Counsel.  The Court Order vacated the Board's January 2015 decision as to the issue of entitlement to service connection for a psychiatric disability, and remanded the case to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Thrombophlebitis of the Right Lower Extremity

In the January 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine whether his phlebitis syndrome of the right lower extremity is related to his active service or any service-connected disability.  The record shows that the AOJ scheduled the Veteran for an examination at the New Orleans VA Medical Center.  The examination was to take place in July 2015, but the Veteran did not report for the examination.

However, in December 2015, the Veteran requested that he be provided another opportunity for a VA examination, as he moved from New Orleans to Oklahoma City in April 2015 and did not receive notice of the July 2015 VA examination.  See VA Form 21-4138, Statement in Support of Claim, received in December 2015.  In light of the Veteran's move in April 2015 and his assurances that he will attend a VA examination, the Board finds that good cause has been shown for failure to report to the VA examination that was scheduled in July 2015, and that a new VA examination should be provided.  See 38 C.F.R. § 3.655 (2015).

Service Connection for a Psychiatric Disability

In the January 2016 JMR, the parties agreed that a remand is required because VA did not satisfy the duty to assist the Veteran in the development of his claim when it did not provide him with an adequate medical examination or opinion in connection with his claim for entitlement to service connection for a psychiatric disability as secondary to a service-connected disability.  Specifically, in denying the Veteran's claim for service connection, the Board relied on a January 2012 VA examination and an April 2012 VA addendum opinion in which the examiner concluded that the Veteran's psychiatric disability was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  However, the 2012 VA opinions only addressed causation, and not the issue of aggravation, i.e., whether the Veteran's psychiatric disability was aggravated by his service-connected disabilities, as required by the Court's holding in El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Thus, the parties to the JMR agreed that the examination and opinions are inadequate for decision-making purposes, and the Board erred when it relied on them to support its finding that the Veteran's "psychiatric disability has not been shown to be at least as likely as not . . . aggravated by any service-connected disability."  The parties agreed that, on remand, the Board should obtain an addendum to the 2012 VA opinions or another VA examination that adequately addresses whether the Veteran's psychiatric disability was caused or aggravated by his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); El-Amin, 26 Vet. App. at 140; Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

Accordingly, the Board finds that the issue must be remanded for actions consistent with the January 2016 JMR.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his thrombophlebitis of the right lower extremity.  The record must be made available to the examiner, and the examiner must note that the record was reviewed.  After review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thrombophlebitis of the right lower extremity is causally or etiologically related to the Veteran's active service.

b)  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thrombophlebitis of the right lower extremity is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include the service-connected status-post total arthroplasty of the right knee.

c)  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thrombophlebitis of the right lower extremity is aggravated by the Veteran's service-connected disabilities, specifically to include service-connected status-post total arthroplasty of the right knee.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for all opinions given.

2.  Refer the record and a copy of this Remand to the VA examiner who provided the April 2012 VA addendum opinion or, if that examiner is not available, to a similarly qualified VA clinician for a further addendum opinion.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  After reviewing the record, the examiner should provide an opinion as to:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a psychiatric disability that is proximately due to or the result of the Veteran's service-connected disabilities.

b)  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a psychiatric disability that is aggravated by the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for all opinions given.

3.  The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim, and that under 38 C.F.R. § 3.655 (2015) the consequences for failure to report for a VA examination without good cause may include denial of the claim.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




